Citation Nr: 0922955	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  06-11 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of 
malaria, on an accrued benefits basis.  

2.  Entitlement to service connection for the cause of the 
Veteran's death.  

3.  Entitlement to dependency and indemnity compensation 
benefits.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from May 1949 to November 
1952.  He died in December 2002.  The appellant is his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the appellant entitlement to accrued 
benefits based on a pending claim for service connection for 
residuals of malaria.  The appellant subsequently initiated 
and perfected an appeal regarding this decision.  

This appeal also arises from a June 2007 rating decision 
which denied the appellant service connection for the cause 
of the Veteran's death, as well as dependency and indemnity 
compensation (DIC) benefits.  The appellant subsequently 
initiated and perfected appeals of this decision.  The 
appellant testified before the undersigned at a Board 
Videoconference hearing in April 2009.  A transcript of this 
proceeding is associated with the claims file.      

The issues of entitlement to service connection for the cause 
of the Veteran's death and for DIC benefits are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC. 


FINDING OF FACT

Competent evidence of record confirms the Veteran had onset 
of malaria during active military service.  


CONCLUSION OF LAW

The award of service connection, on an accrued benefits 
basis, for residuals of malaria is warranted.  38 U.S.C.A. 
§§ 1110, 5107, 5121 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.1000 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  To the extent there 
may be any deficiency of notice or assistance, there is no 
prejudice to the appellant in proceeding with the issue on 
appeal given the favorable nature of the Board's decision 
with regard to the pending claim.  



Legal Criteria

The appellant seeks service connection on an accrued benefits 
basis for the Veteran's residuals of malaria.  The law and 
regulation governing claims for accrued benefits provide 
that, upon the death of a Veteran, a survivor claiming 
entitlement may be paid periodic monetary benefits to which 
the Veteran was entitled at the time of death, and which were 
due and unpaid for a period not to exceed two years, based on 
existing rating decisions or other evidence that was on file 
when the Veteran died.  38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000; see also Jones v. Brown, 8 Vet. App. 558, 560 
(1996).  The Board notes that effective January 29, 2007, 
38 C.F.R. § 3.1000 was modified by VA.  See 71 Fed. Reg. 
78368 (December 29, 2006).  However, because the Veteran died 
prior to December 16, 2003, and the accrued benefits claim 
was already pending on that date, the prior version already 
in effect on December 16, 2003, will apply.  December 16, 
2003, represents the date the Veterans Benefits Act of 2003 
was signed into law, modifying 38 U.S.C. § 5121(a), governing 
accrued benefits.  See 71 Fed. Reg. 37027 (June 29, 2006).  

Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304.  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

Analysis

Unfortunately, the Veteran's service treatment records are 
not available and are presumed lost.  Multiple inquires have 
been made to the National Personnel Records Center (NPRC) and 
other known repositories of service medical records, without 
success.  When a Veteran's records have been lost or are 
otherwise unavailable, the Board has a heightened duty to 
explain its findings and conclusions and to carefully 
consider the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

Despite the absence of the Veteran's service treatment 
records, VA has been able to obtain limited documentation 
from the U.S. Surgeon General's Office which confirms the 
Veteran was treated for chemical burns to the face and arm 
sustained during military service.  In support of her claim, 
the appellant has also submitted a statement and private 
medical treatment records from Dr. W.J.S., a physician who 
stated he began treating the Veteran in May 1951.  In a June 
2004 letter, Dr. W.J.S. stated that he first treated the 
Veteran in May 1951, while home on leave from military 
service, for complaints of a fever of two days' duration.  
Also submitted was a copy of Dr. W.J.S.'s 1951 clinical 
notations for the Veteran, in which a history of malaria five 
months prior was noted.  At the time, Dr. W.J.S. recommended 
the Veteran return to an Army hospital immediately for 
treatment.  

Review of the record indicates that the Veteran has 
consistently reported a history of malaria as part of his 
medical history.  VA hospital admission summaries dated in 
July 1982, February 1986, and June 1986 all reflect a 
reported history of malaria.  The Board observes that these 
reports were made many years before the Veteran sought 
compensation for an in-service incurrence of malaria.  

Based on the totality of the record, the Board finds that 
malaria was incurred during military service.  The appellant 
has presented medical evidence confirming such a diagnosis in 
1951, during active duty, and the Veteran continued to claim 
a history of malaria for many years after service, but well 
before he filed a claim for compensation based on service 
connection.  Thus, in light of 38 U.S.C.A. § 5107, service 
connection on an accrued benefits basis is warranted for 
residuals of malaria.   



ORDER

Service connection on an accrued benefits basis is granted 
for residuals of malaria.  


REMAND

The appellant seeks dependency and indemnity compensation 
(DIC) benefits under 38 U.S.C.A. § 1310, including service 
connection for the cause of the Veteran's death.  A claimant 
seeking such benefits must establish that a disability of 
service origin caused, hastened, or substantially and 
materially contributed to death.  See 38 U.S.C.A. § 1310(b); 
38 C.F.R. § 3.312.  The death of a Veteran will be considered 
to have been due to a service-connected disability where the 
evidence establishes that such disability was either the 
principal or contributory cause of death.  See 38 C.F.R. § 
3.312.  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, the U.S. Court of Appeals for 
Veterans Claims (Court) has held 38 U.S.C.A. § 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a Veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are 
specific notice obligations with respect to a claim for DIC 
benefits, there is no preliminary obligation on the part of 
VA to conduct a predecisional adjudication of the claim prior 
to providing a 38 U.S.C.A. § 5103(a)-compliant notice.  

In the present case, service connection has been awarded 
herein for residuals of malaria.  Additionally, the appellant 
has alleged that the Veteran's malaria weakened his heart, 
resulting in his atrial fibrillation and subsequent 
congestive heart failure, conditions which were noted on his 
death certificate as the causes of his death.  She has also 
alleged she has been told of such a causal nexus by at least 
one physician, and has disputed the assertion that the 
Veteran had rheumatic fever prior to service.  Finally, she 
has alleged the Veteran's burns to the face and upper 
extremities, verified by the aforementioned Surgeon General's 
Office records, contributed to his cause of death.  While VA 
did obtain an opinion regarding the cause of the Veteran's 
death in November 2003, this statement was limited to whether 
the Veteran's prior post-service VA surgeries caused or 
contributed to his cause of death; it did not consider the 
impact, if any, of his service-connected residuals of 
malaria.  VA is obligated to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A.  VA's duty to 
assist includes providing a medical examination and/or 
obtaining a medical opinion when such an examination becomes 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1.  Present the appellant's claim to a 
VA physician, preferably a cardiologist 
if available, for the purpose of 
rendering an expert medical opinion 
regarding the etiology of the Veteran's 
atrial fibrillation and congestive 
heart failure.  The claims file must be 
furnished to the physician for review 
in connection with the opinion.  After 
fully reviewing the Veteran's claims 
file, including his medical history, 
the reviewer should address the 
following questions: 

a. Is it at least as likely as not the 
Veteran's service-connected residuals 
of malaria caused or contributed 
materially and substantially to his 
atrial fibrillation and/or congestive 
heart failure?  

b. Is it as likely as not the Veteran's 
chemical burns to the face and arm 
incurred during military service, or 
any other incident of combat, caused or 
contributed materially and 
substantially to his atrial 
fibrillation and/or congestive heart 
failure?  

The complete medical rationale for any 
opinion expressed must be provided.  

2.  After undertaking any additional 
development deemed appropriate, to 
include full 38 U.S.C.A. § 5103 notice 
as outlined by the Court in Hupp, and 
giving the appellant full opportunity 
to supplement the record, readjudicate 
the appellant's pending claims in light 
of any additional evidence added to the 
record.  If any benefit sought on 
appeal remains denied, the appellant 
and her representative should be 
furnished with a supplemental statement 
of the case and be afforded the 
applicable opportunity to respond 
before the record is returned to the 
Board for further review.  

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


